Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the slit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-11 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nose et al. (JPS62-57921).
Regarding claims 1 and 20, Nose et al. teach a method of forming a textile and a textile comprising a textile comprising one or more first fibers and an individual first fiber having a length at least 10 times greater than a width of the individual first fiber with the individual first fiber comprising co-extruded first and second filaments with the first filament formed of a first thermoplastic polymeric material and the co-extruded first and second filaments having an interface along the majority of the length of the individual first fiber. Nose et al. teach the fiber and fabric is excellent in shrinkage property, but is silent regarding the claimed due to contraction of the one or more first fibers, the first region of the textile contracts by at least 1 percent in the length direction, at least 1 percent in the width direction or at least 1 percent in length direction and at least 1 percent in the width direction on an increase in relative humidity of at least 10% over a range of about 30% relative humidity to about 100% relative humidity relative to an equilibrium state of the first region prior to the change in relative humidity and the fiber only being a particular region of the textile. However, given Nose et al. teach the point of 
Regarding claim 2,  the first and second filaments are substantially laminated to each other at the interface along the majority of the length of the individual first fiber. 
Regarding claim 6, the interface defines an interior surface of the individual first fiber, an exterior surface of the individual first fiber defined by a portion of the first filament along a majority of the length of the individual first fiber and by a portion of the second filament along the majority of the length of the individual first fiber [Figures]. 
Regarding claim 7, the first filament has a cross section including a concave surface and the second filament formed of a second thermoplastic polymeric material and having a cross section including a convex surface [Figures]. 
Regarding claim 8, the co-extruded first and second filaments have the interface at which the concave surface of the first filament directly contacts and partially envelops the convex surface of the second filament [Figures].  
Regarding claim 9, the co-extruded first and second filaments have the interface at which the concave surface of the first filament directly contacts and fully envelops the convex surface of the second filament [Figures].  
Regarding claim 10, the first region is present in a garment as sportswear is taught. 
Regarding claim 11, the textile is a knit textile. Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the fiber of Nose et al. in any type of textile including wovens and braided textiles. 
Regarding claim 13, the first thermoplastic polymeric material comprises polyester or polyamide. 
Regarding claim 14, the first thermoplastic polymeric material comprises a non-polymer additive wherein the non-polymer additive is a sulfonate component. 
Regarding claim 15, the second thermoplastic polymeric material comprises one or more second polymers including polyester. 
Regarding claim 16, Nose et al. teach an article comprising the textile of claim 1. 
Regarding claim 17, Nose et al. teach the article comprises a plurality of panels (a garment) wherein at least one of the plurality of panels comprises the textile and wherein the article includes a slit (permeability) defined by a surface and extending at least partially through the article.
Regarding claim 18, Nose et al. are silent regarding the claimed vent being configured to be in a substantially open position when the textile contracts as claimed in the claimed conditions. However, Nose et al. teach adding bulk and the fibers crimping which would by default create vents in a substantially open position when the textile contracts as claimed in the claimed conditions. 
Regarding claim 19, the first region is a garment. 
Regarding claim 21, Nose et al. is silent regarding the vent (slit) is configured to be in the closed position when the textile expands in the claimed percent in the claimed conditions. However, given Nose et al. teach fibers which expand and lose their crimp, the vents (slits) would close and be in a substantially closed position upon expansion. 

Claims 1-2 and 6-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shinoki et al. (JPH03-76818).
Regarding claims 1 and 20, Shinoki et al. teach a method of forming a textile and a textile comprising a first region of a textile comprising one or more first fibers and an individual first fiber having a length at least 10 times greater than a width of the individual first fiber with the individual first fiber comprising co-extruded first and second filaments with the first filament formed of a first thermoplastic polymeric material and the co-extruded first and second filaments having an interface along the majority of the length of the individual first fiber. Shinoki et al. teach the fiber and fabric is excellent in shrinkage property, but is silent regarding the claimed due to contraction of the one or more first fibers, the first region of the textile contracts by at least 1 percent in the length direction, at least 1 percent in the width direction or at least 1 percent in length direction and at least 1 percent in the width direction on an increase in relative humidity of at least 10% over a range of about 30% relative humidity to about 100% relative humidity relative to an equilibrium state of the first region prior to the change in relative humidity. However, given Shinoki et al. teach the point of his invention is to improve shrinkage property, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed contraction percentage and arrive at the claimed invention. 
Regarding claim 2,  the first and second filaments are substantially laminated to each other at the interface along the majority of the length of the individual first fiber. 
Regarding claim 6, the interface defines an interior surface of the individual first fiber, an exterior surface of the individual first fiber defined by a portion of the first filament along a majority of the length of the individual first fiber and by a portion of the second filament along 
Regarding claims 7-9, Shinoki et al. are silent regarding the first filament has a cross section including a concave surface and the second filament formed of a second thermoplastic polymeric material and having a cross section including a convex surface and the co-extruded first and second filaments have the interface at which the concave surface of the first filament directly contacts and partially or fully envelops the convex surface of the second filament. However, given Shinoki et al. teach a side-by-side configuration, it would have been obvious to one of ordinary skill in the art to arrive at the claimed convex and concave surfaces of the filaments as is known in the art of bicomponent fibers to affect fiber properties and bonding. 
Regarding claims 10-11, the first region is present in a garment and the textile is a woven knit textile. Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the fiber of Shinoki et al. in any type of textile including braided textiles. 
Regarding claim 12, Shinoki et al. teach the fabric can comprise the composite yarn teach the first and second components are polyamide and polyester which are taught by the present specification as contracting and expanding in the recited conditions. sui et al. teaches the claimed second region that expands if the first region contracts and the second region contracts if the first region expands. Shinoki et al. teach the fiber and fabric is excellent in shrinkage property, but is silent regarding the claimed due to contraction of the one or more first fibers, the first region of the textile contracts by the claimed amount in the length direction, the claimed amount in the width direction or the claimed amount in length direction and the claimed amount in the width direction on an increase in relative humidity of at least 10% over a range of about 
Regarding claim 13, the first thermoplastic polymeric material comprises polyester or polyamide. 
Regarding claim 14, the first thermoplastic polymeric material comprises a non-polymer additive wherein the non-polymer additive is a sulfonate component. 
Regarding claim 15, the second thermoplastic polymeric material comprises one or more second polymers including polyester. 
Regarding claim 16, Shinoki et al. teach an article comprising the textile of claim 1.
Regarding claim 17, Shinoki et al. teach the article comprises a plurality of panels (a garment) wherein at least one of the plurality of panels comprises the textile and wherein the article includes a slit (permeability) defined by a surface and extending at least partially through the article.
Regarding claim 18, Shinoki et al. are silent regarding the claimed vent being configured to be in a substantially open position when the textile contracts as claimed in the  
Regarding claim 19, the first region is a garment. 
Regarding claim 21, Shinoki et al. is silent regarding the vent (slit) is configured to be in the closed position when the textile expands in the claimed percent in the claimed conditions. However, given Shinoki et al. teach fibers which expand and lose their crimp, the vents (slits) would close and be in a substantially closed position upon expansion. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789